Order filed February 2, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00813-CV
                                    ____________

                           GABRIEL VASQUEZ, Appellant

                                            V.

      AT&T ADVERTISING, L.P. D/B/A AT&T YELLOW PAGES, Appellee


                  On Appeal from County Civil Court at Law No. 3
                               Harris County, Texas
                          Trial Court Cause No. 960357


                                        ORDER
       The reporter's record in this case was originally due October 10, 2011. See Tex. R.
App. P. 35.1. Laura Cutherell has not filed an extension of time to file the record. The
record has not been filed with the court. We therefore issue the following order.

       We order Laura Cutherell to file the record in this appeal within 30 days of the
date of this order. If Laura Cutherell does not timely file the record as ordered, the
court may issue a show cause order directing her to appear before this court on a date
certain to show cause why she should not be held in contempt for failing to file the record
as ordered. Contempt of court is punishable by a fine and/or confinement in jail.

                                          PER CURIAM